 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMME SHINSHURI,                                   No. 2:18-cv-03143 TLN CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA PHYSICIANS’
      SERVICES,
15
                         Defendant.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. This proceeding was

18   referred to this court by Local Rule 302(21), pursuant to 28 U.S.C. § 636(b)(1).

19   Plaintiff has submitted an affidavit making the showing required by 28 U.S.C. § 1915(a)(1).

20   Accordingly, the request to proceed in forma pauperis will be granted.

21          The determination that plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915(e)(2), the court is directed to dismiss the case at

23   any time if it determines the allegation of poverty is untrue, or the action is frivolous or malicious,

24   fails to state a claim on which relief may be granted, or seeks monetary relief against an immune

25   defendant. The court cannot make this determination on the present record. Therefore, the court

26   reserves decision on these issues until the record is sufficiently developed.

27          Good cause appearing, IT IS ORDERED that:

28          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted;
                                                        1
 1              2. The Clerk of the Court is directed to issue the undersigned’s order setting status

 2   conference.

 3              3. The United States Marshal is directed to serve within ninety days of the date of this

 4   order, all process pursuant to Fed. R. Civ. P. 4(i), including a copy of this court’s order setting

 5   status conference, without prepayment of costs.

 6              4. The Clerk of the Court shall send plaintiff one USM-285 form for each defendant, one

 7   summons, a copy of the complaint, and this court’s order setting status conference.

 8              5. Plaintiff is directed to provide to the United States Marshal, within fourteen days from

 9   the date this order is filed, all information needed by the Marshal to effect service of process,

10   including all information required for proper service of summons under Federal Rule of Civil

11   Procedure (i) and shall file a statement with the court that said documents have been submitted to

12   the United States Marshal, along with a copy of the information provided to the Marshal. The

13   court anticipates that, to effect service, the U.S. Marshal will require at least:

14                         a. One completed summons for each defendant;

15                         b. One completed USM-285 form for each defendant;

16                         c. One copy of the endorsed filed complaint for each defendant, with an extra

17              copy for the U.S. Marshal;

18                         d. One copy of this court’s status order for each defendant; and

19                         e. One copy of the instant order for each defendant.

20              6. In the event the U.S. Marshal is unable, for any reason whatsoever, to effectuate
21   service on any defendant within 90 days from the date of this order, the Marshal is directed to

22   report that fact, and the reasons for it, to the undersigned.

23              7. The Clerk of the Court is directed to serve a copy of this order on the United States

24   Marshal, 501 "I" Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

25   Dated: December 11, 2018
                                                            _____________________________________
26
                                                            CAROLYN K. DELANEY
27                                                          UNITED STATES MAGISTRATE JUDGE

28   2 / shinshuri3143.ifp.serve

                                                             2
